DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 6 - 16, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwerdtgeger (U.S. PG Pub # 20050073109).

Regarding claim 1, Schwerdtgeger discloses a radial lip seal comprising: a sealing lip body having a contact point defining an inner diameter of the radial lip seal (sealing lip body 4 with contact point 8 as seen in examiner annotated fig 1 below); 
wherein the sealing lip body has a radially outer section comprising an axial edge of the main body and an axial edge of the sealing lip body (as seen in examiner annotated fig 1 below), wherein the axial edge of the main body and the axial edge of the sealing lip body form a flush axial edge that is distally opposite a supporting section (as seen in examiner annotated fig 1 below);
a heelstock body (3 as seen in examiner annotated fig 1 below) defining an outermost diameter of the radial lip seal and having the supporting section that is arranged radially inwardly relative to the outermost diameter (as seen in examiner annotated fig 1 below) and extends along a boundary of the sealing lip body toward the contact point (3 along boundary of 4), wherein the heelstock body is formed of a heelstock material that is flexible (heelstcok body 3 comprises housing 2, which is  made of plastic that is flexible, Para 0007), and the heelstock material is stiffer relative to a material of the sealing lip body (2 has stiffer plastic material than the elastomeric material of 4, Para 0008).

wherein the heelstock material is formed of only non-metal material (heelstock body 3 comprises housing 2, which is  made of plastic that is flexible, Para 0007). 


    PNG
    media_image1.png
    772
    678
    media_image1.png
    Greyscale

Regarding claim 6, Schwerdtgeger discloses the radial lip seal, wherein the sealing lip body is formed as a continuous body (4 is a continuous body). 

Regarding claim 7, Schwerdtgeger discloses the radial lip seal, wherein the sealing lip body and the heelstock body are bonded to each other (4 and 3 can be monolithic Para 0008, Similarly 4 and 3 can be glued which meets the limitation of bonding). 

Regarding claim 9, Schwerdtgeger discloses the radial lip seal, wherein the supporting section of the heelstock body curves along the sealing lip body at two different points located along the boundary of the sealing lip body (top and bottom ends of supporting section of 3 curve along 4 as seen in examiner annotated fig 1 below).

Regarding claim 10, Schwerdtgeger discloses the radial lip seal, wherein at least one of the heelstock body and the sealing lip body forms a pocket that is configured to receive a pressure ranging between 8 and 30 psi (intended use limitation, Schwerdtgeger - one of 3 and 4 has pocket that is capable of receiving pressure, See MPEP 2113 and 2114).

Regarding claim 11, Schwerdtgeger discloses the radial lip seal, wherein the sealing lip body includes a flexible section and a head section that is axially adjacent the flexible section and defines the contact point, the head section being exposed to outside the radial lip seal in a radial direction (as seen in examiner annotated Schwerdtgeger fig 1 below).

Regarding claim 12, Schwerdtgeger discloses the radial lip seal, wherein the heelstock body extends along a radially inner side of the flexible section (3 along inner side of flexible section of 4 as seen in examiner annotated fig 1 below). 

Regarding claim 13, Schwerdtgeger discloses the radial lip seal, wherein the heelstock body defines an outer heel point of the radial lip seal (as seen in examiner annotated fig 1 below).

Regarding claim 14, Schwerdtgeger discloses the radial lip seal, wherein the heelstock body extends along a radially outer side of the flexible section (3 extends on the outer side of 4 as seen in examiner annotated fig 1 below).

Regarding claim 15 Schwerdtgeger discloses the radial lip seal, wherein the heelstock body defines an outer heel point of the radial lip seal (as seen in examiner annotated fig 1 below). 

Regarding claim 16, Schwerdtgeger discloses the radial lip seal, wherein the heelstock body includes a main body section, a heel point, and a heel section (as seen in examiner annotated fig 1 below), 
wherein the supporting section extends radially inwardly from the main body section to the heel point of the heelstock body, and wherein the heel section extends axially from the heel point along the flexible section of the sealing lip body (as seen in examiner annotated Schwerdtgeger fig 1 below).

Regarding claim 18, Schwerdtgeger discloses the radial lip seal, wherein the radial lip seal is spring-loaded by a spring supported in one of the heelstock body or the sealing lip body (Schwerdtgeger lip 57 loaded by spring 58, fig 2).

Regarding claim 19, Schwerdtgeger discloses the radial lip seal, wherein the sealing lip body has an air side surface defined on a first side of the contact point (Schwerdtgeger air side 25), and a scraping surface that is arranged opposite the contact point relative to the air side surface (Schwerdtgeger medium side 24).

Regarding claim 20, Schwerdtgeger discloses a method of forming a radial lip seal (fig 1) comprising: forming a sealing lip body having a contact point defining an inner diameter of the radial lip seal (4 as seen in examiner annotated Schwerdtgeger fig 1 below), wherein the sealing lip body has a radially outer section comprising an axial edge of the main     body and an axial edge of the sealing lip body (as seen in examiner annotated fig 1 below), wherein the axial edge of the main body and the axial edge of the sealing lip     body form a flush axial edge that is distally opposite a supporting section (as seen in examiner annotated fig 1 below);
forming a heelstock body defining an outermost diameter of the radial lip seal (as seen in examiner annotated fig 1 below) and having the supporting section arranged radially inwardly relative to the outermost diameter (as seen in examiner annotated fig 1 below); forming the heelstock body of a heelstock material that is flexible and stiffer relative to a material of the sealing lip body (heelstock body 3 has housing 2 that has stiffer plastic material than the soft elastomeric material of 4, Para 0007, 0008), and bonding the heelstock body and the sealing lip body (3 and 4 are monolithic para 0008, Similarly 3 and 4 can be glued which meets the limitation of bonding), wherein the heelstock body extends along a boundary of the sealing lip body toward the contact point (3 along boundary of 4 as seen in examiner annotated fig 1 below). 
wherein the heelstock material is formed of only non-metal material (heelstock body 3 has housing 2 that has stiffer plastic material, Para 0007). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtgeger in view of Taslakian (U.S. PG Pub # 20190170254).

Regarding claim 3, Schwerdtgeger discloses the radial lip seal.
Schwerdtgeger does not disclose wherein the heelstock material is formed of a fiber material and elastomer composite. 
However, Taslakian teaches wherein the heelstock material is formed of a fiber material and elastomer composite (Para 0071 – 6 has composite fiber with aramid, PTFE, rubber etc). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the heelstock material of Schwerdtgeger with that of Taslakian as the fiber elastomer composite provides reinforced material with flexibility to the seal.


Regarding claim 4, Schwerdtgeger discloses the radial lip seal.
Schwerdtgeger does not disclose wherein the material of the sealing lip body is an elastomeric material.
However, Taslakian teaches wherein the material of the sealing lip body is an elastomeric material (2 has elastomeric material, Para 0071).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the sealing lip material of Schwerdtgeger with that of Taslakian as the elastomer provides flexibility to the sealing lip.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtgeger alone.

Regarding claim 8, Schwerdtgeger discloses the radial lip seal.
Schwerdtgeger does not disclose wherein the heelstock material forms more than half of a volume of the radial lip seal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the volume limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide more radial expansion than the axial expansion.  In re Aller, 105 USPQ 233.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtgeger in view of Rammhofer (DE 102011011225).


Regarding claim 5, Schwerdtgeger discloses the radial lip seal.
Schwerdtgeger does not disclose wherein the material of the sealing lip body is formed of a fluoroelastomer, nitrile or ethylene propylene diene terpolymer.
However, Rammhofer teaches wherein the material of the sealing lip body is formed of a fluoroelastomer, nitrile or ethylene propylene diene terpolymer (10 is made of EPDM, Description).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the sealing lip body of Schwerdtgeger with that of Rammhofer to provide flexibility to the lip and also provides a good seal for the brake fluid medium.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtgeger in view of Thomas (U.S. PG Pub # 20170089466).

Regarding claim 17, Schwerdtgeger discloses the radial lip seal.
Schwerdtgeger does not disclose wherein the sealing lip body is a double lip having a secondary excluder that is axially spaced relative to the contact point.
However, Thomas teaches wherein the sealing lip body is a double lip having a secondary excluder (116, fig 1) that is axially spaced relative to the contact point (118, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal lip of Schwerdtgeger with an excluder lip of Thomas to provide exclusion from dust to the sealing lip.

    PNG
    media_image1.png
    772
    678
    media_image1.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675